DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 33 – 40 are pending. Claims 1 – 32 and 41 – 58. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (U.S. Patent Publication No. 2011/0073142 A1) in view of Kiridena (U.S. Patent No. 6,917,693 B1).
Regarding Independent Claim 33, Hattori teaches a vehicular cleaner system (Fig. 19B) for cleaning a to-be-cleaned object (lens, 5), comprising: a tank (washer fluid tank, 15) configured to accommodate therein a cleaning liquid (Paragraph [0006]); a pump configured to pressure-feed the cleaning liquid in the tank (Paragraph [0066]); a high-pressure air generation unit (air spraying mechanism, 156) configured to generate a high-pressure air (Paragraph [0094]); a first ejection port (spray opening, 11) configured to spray the cleaning liquid  (Paragraph [0094]) toward a cleaning surface (lens surface, 5a) of the to-be-cleaned object (5); a second ejection port (spray opening, 55) configured to spray the high-pressure air (Paragraph [0094]) toward the cleaning surface (5a), and a controller (controller unit, 14) configured to control the spraying of the cleaning liquid (Paragraph [0065]) and the spraying of the high-pressure air (Paragraph [0094]), wherein the controller (14) is configured to switchably execute a first actuation mode (washer fluid and air supplied together) in which the cleaning liquid and the high-pressure air are to be sprayed toward the cleaning surface (5a) and a second actuation mode (air supplied only) in which only the high-pressure air is to be sprayed toward the cleaning surface (5a; Paragraph [0094]; the air spraying mechanism 156 can spray air onto the lens surface 5a of the lens 5, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the lens surface 5a of the lens 5. In such an approach, it is possible to prevent the washer fluid from remaining sticking to the lens surface 5a of the lens, 5), wherein the to-be-cleaned object comprises a plurality of vehicle-mounted cameras (1; Fig. 23; Paragraph [0098]). 

    PNG
    media_image1.png
    311
    368
    media_image1.png
    Greyscale

Hattori does not teach the controller is configured to execute the first actuation mode for one camera of the plurality of vehicle-mounted cameras and the second actuation mode for the other cameras.
Kiridena, however, teaches a vehicular cleaner system (vehicle data acquisition and display assembly, 10 with lens cleaning assembly, 50; Fig. 5) wherein the to-be-cleaned object comprises a plurality of vehicle-mounted cameras (cameras, 75), and wherein the controller (controller, 55; Fig. 5) is configured to execute the first actuation mode (via air nozzles, 199) for one camera (75) of the plurality of vehicle-mounted cameras and the second actuation mode for the other cameras (75; assembly 10 further includes a lens cleaning assembly 50 which is selectively and operatively controlled by the controller 55. That is, should the acquired and/or displayed images, acquired by one or more of the cameras 75, become "unclear" or "hazy", the controller 55 selectively causes assembly 55 to selectively "clean" the protective lens covers 175 which are each respectively seated over a unique one of the lenses of the camera 75 – therefore controlling the cleaning of each individual cameras to execute a first and second actuation mode; Col. 9, lines 16 - 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori to further include the controller is configured to execute the first actuation mode for one camera of the plurality of vehicle-mounted cameras and the second actuation mode for the other cameras, as taught by Kiridena, to provide a system that can determine a dirty lens and selectively clean the dirty lens, versus cleaning all lens, thus saving costs in the supply of cleaning fluids. 
Regarding Claim 34, Hattori, as modified, teaches all of the elements of claim 33 as discussed above.
Hattori further teaches the other camera is a camera for capturing an image in a vicinity of a rear of the vehicle (Fig. 3) when the vehicle is in a reverse state (Paragraph [0073]).  
Hattori does not explicitly teach the one camera is a camera for capturing a rear image reflected in an inner mirror of a vehicle, however, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system too explicitly teach the one camera is a camera for capturing a rear image reflected in an inner mirror of a vehicle, depending on a type of the to-be-cleaned object as claimed since providing an alternating camera viewing arrangement is recognized as being within the level of ordinary skill in the art.
Regarding Claim 35, Hattori, as modified, teaches the vehicular cleaner system (Fig. 19B), wherein the to-be- cleaned object (5) comprises at least one of a vehicular lamp (infrared lamp, 171) and a vehicle-mounted sensor (optical sensor unit, 1) to be mounted on a vehicle (Fig. 3), and wherein the tank and the pump double as a tank and a pump for a window washer for spraying the cleaning liquid toward a window (13) of the vehicle (Fig. 3; Paragraph [0083]).  
Regarding Claim 36, Hattori, as modified, teaches the vehicular cleaner system (Fig. 19B), wherein in a state where the window washer is actuated, the controller (14) determines whether an actuation switch of the vehicular cleaner system is on, and when it is determined that the actuation switch is on, the controller executes the first actuation mode (Paragraph [0068]).  
Regarding Claim 38, Hattori, as modified, teaches all of the elements of claim 35 as discussed above.  
Hattori does not explicitly teach the vehicular cleaner system wherein the first ejection port and the second ejection port are configured as one ejection port.
Kiridena, however, teaches  however, the system wherein the first ejection port and the second ejection port are configured as one ejection port (199; Fig. 5).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first ejection port and the second ejection port are configured as one ejection port, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Claim 39, Hattori, as modified, teaches the vehicular cleaner system wherein the first ejection port (11) and the second ejection port (55) are configured as independent separate ejection ports (Fig. 9b). 	
Hattori does not explicitly teach the first ejection port is formed at a position more distant from the cleaning surface than the second ejection port, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first ejection port is formed at a position more distant from the cleaning surface than the second ejection port, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 40, Hattori, as modified, teaches a vehicle (Fig. 3) comprising the vehicular cleaner system according to Claim 33.
Response to Arguments
Applicant's arguments, filed September 22, 2022 with respect to the rejection to claims  33 – 40 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive; therefore, the rejection is withdrawn, however, after further consideration and in view of amendments presented, a new grounds of rejection in presented in view of Kiridena et al.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723